OPINION — AG — QUESTION: "MUST THE PROVISIONS OF 10 O.S. 1965 Supp., 471-475 [10-471] — [10-475], RELATING TO THE TERMINATION OF PARENTAL RIGHTS, BE OBSERVED AND FOLLOWED, BEFORE A COUNTY COURT CAN VEST THIS DEPARTMENT WITH AUTHORITY TO CONSENT TO THE ADOPTION OF CHILDREN WHO HAVE BEEN DECLARED BY THE COURT TO BE DEPENDENT AND NEGLECTED AND WHOSE PERMANENT CUSTODY HAS BEEN GIVEN TO THIS DEPARTMENT? — ADOPTION PROCEEDINGS BASED MERELY UPON THE CONSENT OF THE ADOPTION OF THE CONCERNED CHILDREN OF THE DEPARTMENT OF PUBLIC WELFARE, OR THE EXECUTIVE HEAD THEREOF, WOULD NOT BE VALID IF PARENTAL RIGHTS HAVE NOT BEEN TERMINATE PURSUANT TO 10 O.S. 1965 Supp., 471-475 [10-471] — [10-475], INCLUSIVE. CITE: 10 O.S. 1961 109.1 [10-109.1], 10 O.S. 1961 60.5 [10-60.5] (FINIS STEWART)